Case 2:20-cv-00050-JRG-RSP Document 192 Filed 06/26/20 Page 1 of 9 PageID #: 13732



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    IMAGE PROCESSING                               §
    TECHNOLOGIES, LLC,                             §
                                                   §
                Plaintiff,                         §
                                                   §
    v.                                             §
                                                            Case No. 2:20-cv-00050-JRG-RSP
                                                   §
    SAMSUNG ELECTRONICS CO., LTD.,                 §
    and SAMSUNG ELECTRONICS                        §
    AMERICA, INC.,                                 §
                                                   §
                Defendants.                        §

                                     MEMORANDUM ORDER

          Before the Court is Defendants Samsung Electronics Co., Ltd.’s and Samsung Electronics

   America, Inc.’s (“Samsung”) Brief Regarding the Basis for Prosecution History Estoppel (“PHE

   Brief”). Dkt. No. 175. The Court ordered the PHE Brief previously for detail on the basis for the

   estoppel that Samsung argued during the pretrial conference. Dkt. No. 170. The PHE Brief arises

   from issues first presented in Samsung’s Motion to Establish Pre-Trial Procedure for Resolving

   Legal Issues Involving Doctrine of Equivalents, Including Prosecution History Estoppel (Dkt.

   No. 135). Previously, the Court reserved the question of waiver. Dkt. No. 170.

          Plaintiff Image Processing Technologies, LLC’s (“IPT”) doctrine of equivalents (“DOE”)

   argument and Samsung’s prosecution history estoppel (“PHE”) argument are resolved on the

   merits without deciding waiver. The Court finds that on the merits PHE bars neither of the two

   arguments of asserted equivalents. Samsung may, of course, argue that the asserted equivalents

   are not equivalents, but IPT is not barred from making the argument that they are equivalents.




                                                 1/9
Case 2:20-cv-00050-JRG-RSP Document 192 Filed 06/26/20 Page 2 of 9 PageID #: 13733



                   I.      BACKGROUND

           During prosecution, Claim 1 of U.S. Patent No. 6,959,293 (the “’293 Patent”) was

   amended to overcome the patent examiner’s 35 U.S.C. § 102(b) rejection in view of U.S. Patent

   No. 5,359,533 (“Ric Ka”). Dkt. No. 175-3 at 19-20, 28. The Applicant also argued that “Ric Ka

   fails to teach or suggest the limitations as presently recited in claims 1 and 2. For example, Ric

   Ka fails to teach or suggest two or more histogram calculation units . . . .” Id. at 37-38.

           Samsung filed a Motion to Establish Pre-Trial Procedure for Resolving Legal Issues

   Involving Doctrine of Equivalents, Including Prosecution History Estoppel. Dkt. No. 135.

   Samsung also filed an Unopposed Motion for Expedited Briefing on Samsung’s Motion to

   Establish Pre-Trial Procedure for Determination of Prosecution History Estoppel Issues. Dkt. No.

   134. The Court granted the expedited briefing, which waived the reply and sur-reply. Dkt. No.

   136.

           IPT made express DOE arguments in Dr. Bovik’s claim charts and reports. See generally

   Dkt. No. 175-9, 175-10, 175-11. During oral argument to the Court Samsung asserted that “it

   was not and still is not clear to what extent, if at all, Plaintiffs intend to rely on the Doctrine of

   Equivalents.” It represented that the issue it sought to address was the effect of the patent

   applicant’s distinguishing Claim 1’s “requirement to have two histogram calculation units from

   previous art that relied on a single processer.” Dkt. No. 184-3 at 3-4.

           Samsung’s PHE Brief addresses two PHE arguments that it anticipates from IPT. Dkt.

   No. 175 at 4. First, “that “a computer processor configured to execute” is the equivalent of the

   required “hardware” elements, especially the two or more specialized Histogram Calculation

   Units (HCUs)” (“PHE-1”). Id. Second, that “hardware transmitting image frame data, whereby

   each frame is associated with a time T, and each frame includes pixel data for the frame, with



                                                     2/9
Case 2:20-cv-00050-JRG-RSP Document 192 Filed 06/26/20 Page 3 of 9 PageID #: 13734



   each pixel corresponding to a position (x,y) or (i,j)” is the equivalent of the element “said digital

   signal . . . in this space”” (“PHE-2”). Id. Samsung’s PHE Brief asserts both argument-based and

   amendment-based PHE.

                  II.     LEGAL STANDARD

                          a. Prosecution History Estoppel

          PHE, when applied to a DOE argument regarding an element, “bar[s] the application of

   the doctrine of equivalents to that element.” Warner-Jenkinson Co., Inc. v. Hilton Davis

   Chemical Co., 520 U.S. 17, 33 (1997). As applied, PHE “places reasonable limits on the doctrine

   of equivalents . . . .” Id. at 34. PHE does so by “prevent[ing] a patentee from using the doctrine

   of equivalents to recapture subject matter surrendered from the literal scope of a claim during

   prosecution.” Trading Technologies Intern., Inc. v. Open E Cry, LLC, 728 F.3d 1309, 1322 (Fed.

   Cir. 2013).

          The application of PHE is a matter of law. Festo Corp. v. Shoketsu Kinzoku Kogyo

   Kabushiki Co., Ltd., 344 F.3d 1359, 1367-68 (Fed. Cir. 2003). PHE comes in two forms: (1)

   amendment-based estoppel and (2) argument-based estoppel. Conoco, Inc. v. Energy &

   Environmental Intern., L.C., 460 F.3d 1349, 1363-64 (Fed. Cir. 2006).

                          b. Amendment-Based Estoppel

          Once the alleged infringer shows that a claim was amended, there is a presumption that

   the amendment is “a general disclaimer of the territory between the original claim and the

   amended claim.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 740

   (2002). The patent owner then bears “the burden of showing that the amendment does not

   surrender the particular equivalent in question.” Festo Corp. v. Shoketsu Kinzoku Kogyo

   Kabushiki Co., 535 U.S. 722, 740 (2002).



                                                   3/9
Case 2:20-cv-00050-JRG-RSP Document 192 Filed 06/26/20 Page 4 of 9 PageID #: 13735



          To meet this burden, “[t]he patentee must show that at the time of the amendment one

   skilled in the art could not reasonably be expected to have drafted a claim that would have

   literally encompassed the alleged equivalent.” Festo Corp. enumerated three ways a patentee

   may overcome the presumption: (1) “[t]he equivalent may have been unforeseeable at the time of

   the application;” (2) “the rationale underlying the amendment may bear no more than a

   tangential relation to the equivalent in question;” and (3) “or there may be some other reason

   suggesting that the patentee could not reasonably be expected to have described the insubstantial

   substitute in question.” Id. at 740-741.

                          c. Argument-Based Estoppel

          Arguments made during the prosecution of a patent application are given the same weight

   as claim amendments. Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 979 (Fed. Cir. 1999).

   Argument-based history estoppel applies when there is a “clear and unmistakable surrender of

   subject matter” in the prosecution history. Cordis Corp. v. Medtronic AVE, Inc., 339 F.3d 1352,

   1363 (Fed. Cir. 2003), quoting Litton Sys., Inc. v. Honeywell, Inc., 140 F.3d 1449, 1458 (Fed.

   Cir. 1998).

                  III.    ANALYSIS

                          a. Amendment-Based Estoppel

          Once the alleged infringer shows that a claim was amended, there is a presumption that

   the amendment is “a general disclaimer of the territory between the original claim and the

   amended claim.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 740

   (2002). Samsung requests the Court to find that IPT is barred by PHE from asserting (1) PHE-1

   and (2) PHE-2. Dkt. No. 175 at 4.




                                                  4/9
Case 2:20-cv-00050-JRG-RSP Document 192 Filed 06/26/20 Page 5 of 9 PageID #: 13736



          The Court finds that, in both cases, PHE does not apply. While there is a presumption

   that the amendment is a general disclaimer of the territory between the original claim and the

   amended claim under Festo, these limitations do not implicate territory between the original

   claim and the amended claim. There is no presumption to rebut. Below is a comparison of the

   original Claim 1 and amended Claim 1.

    Original Claim 1                 Amended Claim 1
                                     (new material underlined, deleted material in strikethrough)

    1. A visual perception           1. (Currently Amended) A visual perception processor for
    processor, comprising: a data    automatically detecting an event occurring in a
    bus; a time coincidences bus;    multidimensional space (i,j) evolving over time with respect
    and two or more histogram        to at least one digitized parameter in the form of a digital
    calculation units that receive   signal on a data bus, said digital signal being in the form of a
    the data DATA(A),                succession aijT of binary numbers associated with
    DATA(B),. . . DATA(E) via        synchronization signals enabling to define a given instant (T)
    the data bus and supply          of the multidimensional space and the position (i,j) in this
    classification information to    space, the visual perception processor comprising:
    the single time coincidences             [[a]] the data bus;
    bus.                                     a control unit
                                             a time coincidences bus carrying at least a time
                                     coincidence signal; and
                                             at least two or more histogram calculation units for the
                                     treatment of the at least one parameter, that receive the data
                                     DATA(A), DATA(B), ... DATA(E) via the data bus and
                                     supply classification information to the single time
                                     coincidences bus
                                             the histogram calculation units being configured to
                                     form a histogram representative of the parameter as a function
                                     of a validation signal and to determine by classification a
                                     binary classification signal resulting from a comparison of the
                                     parameter and a selection criterion C, wherein the
                                     classification signal is sent to the time coincidences bus, and
                                     wherein the validation signal is produced from time
                                     coincidences signals from the time coincidence bus so that the
                                     calculation of the histogram depends on the classification
                                     signals carried by the time coincidence bus.
          Dkt. No. 175 at 5. Regarding PHE-1, the presence of the structural elements are the only

   parts of Claim 1 that were not amended. The amendment does implicate territory between the


                                                 5/9
Case 2:20-cv-00050-JRG-RSP Document 192 Filed 06/26/20 Page 6 of 9 PageID #: 13737



   original claim and the amended claim, but that territory regards functionality and configuration.

   For example, “a time coincidences bus not carrying at least a time coincidence signal” is

   presumed disclaimed by the addition of the functional limitation “carrying at least a time

   coincidence signal,” but “a time coincidences bus” otherwise is not presumed disclaimed as it is

   not part of the territory between the original claim and the amended claim. The data bus is in

   both the original claim and the amended claim. The time coincidences bus is in both the original

   claim and the amended claim. The at least two histogram calculation units are in both the

   original claim and the amended claim, although the syntax has changed from “two or more” to

   “at least two.”

          None of the structural elements were removed. The only new structural element

   introduced by amendment is the control unit. While this may create the presumption of a

   disclaimer of the absence of a control unit, there is no territory between the original claim and

   amended claim that indicates a disclaimer of the argument that “a computer processor configured

   to execute” is the equivalent of the required “hardware” elements, especially the two or more,

   specialized HCUs.

                          b. Argument-Based Estoppel

          Argument-based history estoppel applies when there is a “clear and unmistakable

   surrender of subject matter” in the prosecution history. Cordis Corp. v. Medtronic AVE, Inc., 339

   F.3d 1352, 1363 (Fed. Cir. 2003), quoting Litton Sys., Inc. v. Honeywell, Inc., 140 F.3d 1449,

   1458 (Fed. Cir. 1998). Samsung’s PHE Brief raises two instances where it asserts argument-

   based estoppel applies: (1) IPT’s distinction in IPR No. 2017-00336 of Claim 1 from the

   reference Robert B. Rogers, "Real-Time Video Filtering With Bit-Slice Microprogrammable

   Processors," Ph.D. Dissertation, New Mexico State University (1978) (“Rogers”) for allegedly



                                                  6/9
Case 2:20-cv-00050-JRG-RSP Document 192 Filed 06/26/20 Page 7 of 9 PageID #: 13738



   not including two HCUs with specialized hardware, and (2) IPT’s arguments in an ex parte

   reexamination where Samsung asserts that IPT asserted that Claim 1 required hardware

   consisting of two or more specialized HCUs that interacted with each other in specific ways via

   specific signals and busses. Dkt. No. 175 at 13.

          Regarding the Rogers reference, IPT argued:

                  Rogers does not disclose "the histogram calculation units being

                  configured to form a histogram representative of the parameter."

                  The Petitioner does not rely on Gilbert for this element. See

                  Petition at 56.

                  Petitioner relies on Rogers' disclosure of "three histograms of pixel

                  intensity [] formed for each of two tracking windows" (Petition at

                  56), but the Petition's argument is overly generic and fails to make

                  the required showing. The Petition fails to identify at least two

                  histogram calculation units, as required by the claim. Such units

                  have various requirements, including the coincidence of time

                  before a histogram is updated. The only pixel intensity histograms

                  cited by Petitioner are independent of one another, and are not

                  linked by a time coincidence, as an example. Tellingly, Petitioner

                  does not address how the histogram units operate or how

                  histograms are calculated in any detail, such that the Petition fails

                  to even mention time coincidences signals, the time coincidences

                  bus, or how a binary classification signal is determined. See

                  Petition at 57. Therefore, based on this lack of explanation,



                                                   7/9
Case 2:20-cv-00050-JRG-RSP Document 192 Filed 06/26/20 Page 8 of 9 PageID #: 13739



                      Petitioner does not cite any teaching of Rogers suggesting at least

                      two histogram calculation units. See Petition at 53- 58.

              Dkt. No. 175-6 at 30-31. This argument indicates the necessity of at least two histogram

   calculation units, structures that are in both original Claim 1 and amended Claim 1, and

   functionality of the histogram units with respect to time coincidences signals, the time

   coincidence bus, and determination of a binary classification signal. This argument does not,

   however, indicate with clear and unmistakable surrender of subject matter that the histogram

   calculation units must be hardware.

              Regarding the ex parte reexamination, IPT argued that “to form a histogram

   representative of the parameter as a function of a validation signal:”

                      requires that each histogram calculation unit (HCU) forms a

                      histogram representative of the parameter as a function of a

                      validation signal. Thus, in accordance with [the limitation], the

                      figure below illustrates a first HCU (HCU1) forming a first

                      histogram (H1) representative of the parameter (e.g., DATA(A)) as

                      a function of a first validation signal (V1). Likewise, the figure

                      also illustrates a second HCU (HCU2) forming a second histogram

                      (H2) representative of the parameter (e.g., DATA(A))) as a

                      function of a second validation signal (V2). 1

              Dkt. No. 175-7 at 16. Arguing that the limitation requires “that each histogram

   calculation unit (HCU) forms a histogram representative of the parameter as a function of a

   validation signal” is strong language. This may be sufficient to be a clear and unmistakable



   1
       Emphasis added in bold.

                                                       8/9
Case 2:20-cv-00050-JRG-RSP Document 192 Filed 06/26/20 Page 9 of 9 PageID #: 13740



   surrender of subject matter regarding the argument that each HCU must form a histogram

   representative of the parameter as a function of a validation signal.

           However, while the diagram of the HCU is of a hardware embodiment, and suggests that

   the HCU must be hardware, it is certainly not a clear and unmistakable surrender that “a

   computer processor configured to execute” may be the equivalent of the required “hardware”

   elements, especially the two or more, specialized HCUs. Furthermore, while the argument

   discusses illustrations of histograms as a function of signals, it does not clearly and unmistakably

   surrender that “hardware transmitting image frame data, whereby each frame is associated with a

   time T, and each frame includes pixel data for the frame, with each pixel corresponding to a

   position (x,y) or (i,j)” may be the equivalent of the element “said digital signal . . . in this space.”
  .
                   IV.      CONCLUSION

           In sum, the Court finds that the PHE arguments made in Samsung’s PHE Brief are

   unavailing. Accordingly, the Court does not bar IPT from asserting either the argument (1) that “a

   computer processor configured to execute” is the equivalent of the required “hardware” elements,

   especially the two or more, specialized Histogram Calculation Units (HCUs) or (2) that “hardware

   transmitting image frame data, whereby each frame is associated with a time T, and each frame

   includes pixel data for the frame, with each pixel corresponding to a position (x,y) or (i, j)” is the

   equivalent of the element
          SIGNED      this 3rd“said digital
                               day of       signal2012.
                                      January,     . . . in this space.”

           SIGNED this 26th day of June, 2020.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE




                                                     9/9
